DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  HN-(CH2)n-NH.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  HN-(CH2)n-COOH.  Appropriate correction is required.
Claims 10, 14 and 17 are objected to because of the following informalities:  4methoxypehnyl; penyl; penylenediamine.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (JP 2004-137407).  An English machine translation was used for citation.
Regarding claims 1 and 9-10:  Moriyama et al. (JP ‘407) discloses methods of preparing polyamides [0015, 0049], wherein Example 1 [Ex. 1; 0073-0074] reacts 2.045 g 4,4’-diaminobenzanilide (227.26 g/mol; 9.00 mmol), 1.838 g 2-nitro-1,4-phenylenediamine (153.14 g/mol; 12.00 mmol), 1.802 g 4,4’-diaminodiphenyl ether (200.24 g/mol; 9.00 mmol) and 6.091 g (203.02 g/mol; 30.00 mmol) terephthalic acid dichloride to afford the polyamide [Ex. 1; 0073-0074].


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kung, Y.-C.; Hsiao, S.-H. J. Mater. Chem. 2010, 20, 5481 [IDS 7/28/20].
Regarding claims 1 and 9-10:  Kung (J. Mater. Chem. 2010, 20, 5481) discloses methods of preparing polyamides having a pyrenylamine chromophore in the backbone [abstract], wherein terephthalic acid (5a) is reacted with N,N-di(3-aminophenyl)-0-aminopyrene (4) (aka N,N-di(4-aminophenyl)-1-aminopyrene) to afford the polyamide [§ Synthesis and Characterization; Scheme 2].

Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, H.-M.; Hsiao, S.-H. Polym. Chem. 2010, 1, 1013 [IDS 7/28/20].
Regarding claims 1, 9 and 11:  Wang (Polym. Chem. 2010, 1, 1013) discloses methods of preparing polyamides [abstract], wherein p-phenylenediamine (3a) is reacted with N,N-bis(4-tert-butylphenyl)-N',N'-bis(4-carboxyphthalimido)-1,4-phenylenediamine (2) to afford the polyamide (4a) [§ Polymer synthesis; Scheme 2].

Claim(s) 1, 4-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPietro (US 6,103,006).
Regarding claims 1, 4-6 and 9:  DiPietro (US ‘006) discloses methods of preparing polyamides [abstract 7:24-38], wherein Example 1 [Ex. 1; 7:65-8:8] reacts 2-pentamethylenediamine, isophthalic acid and BXDA dye [5:10-49] to afford the polyamide having the dye molecule (BXDA) incorporated in the polymer backbone [Ex. 1; 7:65-8:8].

Claim(s) 1-3, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asquith, R. S.; Blair, H. S.; Crangle, A. A.; Riordan, E. JSDC 1977, 114.
Regarding claims 1-3, 9 and 13:  Asquith (JSDC 1977, 114) discloses methods of preparing polyamides, wherein caprolactam (113.16 g/mol) undergoes polycondensation in the presence of 1% of 1,5-diaminoanthraquinone (238.24 g/mol) to afford nylon 6 having anthraquinone nuclei chemically incorporated in the polymer chain {corresponding to ~ 208:1 molar ratio of caprolactam: 1,5-diaminoanthraquinone} [§ (1) Polyamide; 119].

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (JP 2004-137407).  An English machine translation was used for citation.
Regarding claims 15-17:  Moriyama et al. (JP ‘407) discloses polyamides [0015, 0049], wherein Example 1 [Ex. 1; 0073-0074] reacts 2.045 g 4,4’-diaminobenzanilide (227.26 g/mol; 9.00 mmol), 1.838 g 2-nitro-1,4-phenylenediamine (153.14 g/mol; 12.00 mmol), 1.802 g 4,4’-diaminodiphenyl ether (200.24 g/mol; 9.00 mmol) and 6.091 g (203.02 g/mol; 30.00 mmol) terephthalic acid dichloride to afford the polyamide [Ex. 1; 0073-0074].


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kung, Y.-C.; Hsiao, S.-H. J. Mater. Chem. 2010, 20, 5481 [IDS 7/28/20].
Regarding claims 15-17:  Kung (J. Mater. Chem. 2010, 20, 5481) discloses polyamides having a pyrenylamine chromophore in the backbone [abstract], wherein terephthalic acid (5a) is reacted with N,N-di(3-aminophenyl)-0-aminopyrene (4) (aka N,N-di(4-aminophenyl)-1-aminopyrene) to afford the polyamide [§ Synthesis and Characterization; Scheme 2].

Claim(s) 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, H.-M.; Hsiao, S.-H. Polym. Chem. 2010, 1, 1013 [IDS 7/28/20].
Regarding claims 15-16 and 18:  Wang (Polym. Chem. 2010, 1, 1013) discloses methods of preparing polyamides [abstract], wherein p-phenylenediamine (3a) is reacted with N,N-bis(4-tert-butylphenyl)-N',N'-bis(4-carboxyphthalimido)-1,4-phenylenediamine (2) to afford the polyamide (4a) [§ Polymer synthesis; Scheme 2].

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPietro (US 6,103,006).
Regarding claims 15-16:  DiPietro (US ‘006) discloses polyamides [abstract 7:24-38], wherein Example 1 [Ex. 1; 7:65-8:8] reacts 2-pentamethylenediamine, isophthalic acid and BXDA dye [5:10-49] to afford the polyamide having the dye molecule (BXDA) incorporated in the polymer backbone [Ex. 1; 7:65-8:8].

Claim(s) 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asquith, R. S.; Blair, H. S.; Crangle, A. A.; Riordan, E. JSDC 1977, 114.
Regarding claims 15-16 and 20:  Asquith (JSDC 1977, 114) discloses caprolactam (113.16 g/mol) undergoes polycondensation in the presence of 1% of 1,5-diaminoanthraquinone (238.24 g/mol) to afford nylon 6 having anthraquinone nuclei chemically incorporated in the polymer chain {corresponding to ~ 208:1 molar ratio of caprolactam: 1,5-diaminoanthraquinone} [§ (1) Polyamide; 119].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asquith, R. S.; Blair, H. S.; Crangle, A. A.; Riordan, E. JSDC 1977, 114 as applied to claim 1 above, and further in view of Helft et al. (US 7,740,938).
Regarding claims 7-8:  Asquith (JSDC 1977, 114) discloses the basic claimed method as set forth above with respect to claim 1].  
Asquith (JSDC 1977, 114) does not specifically disclose amino acids for the production of nylon 6.  However, Helft et al. (US ‘938) discloses polyamides [abstract], wherein the polyamide monomers can be caprolactam or 6-aminohexanoic acid [3:43-58].  Asquith (JSDC 1977, 114) and Helft et al. (US ‘938) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of polyamides.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 6-aminohexanoic acid, as taught by Helft et al. (US ‘938) in the invention of Asquith (JSDC 1977, 114), and would have been motivated to do so since Helft et al. (US ‘938) suggests 6-aminohexanoic acid as a monomer for the production of polyamides (ex. nylon 6) [3:43-58].

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (JP 2004-137407) as applied to claim 1 above.
Regarding claim 13:  Moriyama et al. (JP ‘407) discloses the basic claimed method as set forth above with respect to claim 1].
 Moriyama et al. (JP ‘407) does not specifically disclose about 10:1 molar ratio of polyamide monomers:optical absorbers.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (JP 2004-137407).  An English machine translation was used for citation.
Regarding claim 14:  Moriyama et al. (JP ‘407) methods of preparing polyamides [0015, 0049], wherein Example 1 [Ex. 1; 0073-0074] reacts 2.045 g 4,4’-diaminobenzanilide (227.26 g/mol; 9.00 mmol), 1.838 g 2-nitro-1,4-phenylenediamine (153.14 g/mol; 12.00 mmol), 1.802 g 4,4’-diaminodiphenyl ether (200.24 g/mol; 9.00 mmol) and 6.091 g (203.02 g/mol; 30.00 mmol) terephthalic acid dichloride to afford the polyamide [Ex. 1; 0073-0074].
Moriyama et al. (JP ‘407) does not specifically disclose about 10:1 molar ratio of polyamide monomers:optical absorbers.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (JP 2004-137407) as applied to claim 15 above.
Regarding claim 20:  Moriyama et al. (JP ‘407) discloses the basic claimed composition as set forth above with respect to claim 15].
 Moriyama et al. (JP ‘407) does not specifically disclose about 10:1 molar ratio of polyamide monomers:optical absorbers.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20 of copending Application No. 16/946630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of Application No. 16/946630 comprising a polyamide having an optical absorber in the backbone anticipates the instant claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose a method of preparing a polyamide having 4-amino-1,8-naphthalimide and/or 7-amino-4-methyl-3-coumarinylacetic acid in the polyamide backbone.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767